Citation Nr: 1208267	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-31 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neuritis, arthritis, also claimed as nodosus arthritis.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing at the RO in January 2011.  In December 2010, the Veteran's requested that the hearing be postponed to allow the Veteran to obtain additional evidence.  The hearing was rescheduled to appear before the undersigned Veterans Law Judge on September 21, 2011.  The Veteran did not appear at the scheduled hearing, and was declared a "no-show."  Subsequent to the date of that hearing there was associated with the claims file a letter from the Veteran dated August 31, 2011, and received at the RO on September 2, 2011.  In the letter, the Veteran requested that her September 2011 hearing be rescheduled to allow her time to contact a former physician and obtain evidence.  

In conjunction with this remand and in accordance with 38 C.F.R. § 20.704(d) (2011), the undersigned finds that good cause has been shown for the Veteran's failure to appear at the September 2011 hearing.  Consequently, the appeal should be remanded to afford the Veteran a Travel Board hearing as she has requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  Once the hearing is conducted, or in the event the Veteran cancels her hearing request or otherwise fails to report for the hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


